Title: To George Washington from Edmund Randolph, 28 October 1793
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Spencer’s October 28. 1793.
          
          By the time, when this letter is delivered to you by Major Lenox, you will have
            received the different letters, which I forwarded to you at Baltimore and Elkton,
            stating, among other things, what I had done concerning your lodgings. Colo. Franks not being in town, and his agent not being willing
            to let the house for any period, short of six months, I could not combine the objects,
            which you have in view so effectually, as to conclude an arrangement with the German
            Clergyman near the schoolhouse. I wish the
            accommodation was complete; but it is certainly the best, which can be had. I have
            agreed for three rooms, and two beds for yourself and Mr Dandridge, and breakfast and
            tea in the afternoon, at ten dollars each per week. I was afraid, that your servants
            would have been obliged to lodge three or four hundred yards from you; but this morning
            I engaged board for them on the lot, adjoining your rooms. Should you want another room, I am pretty
            well satisfied, (’tho I do not know it absolutely) that it may be procured. Your horses
            are to be at Mr Feree’s stable about two hundred yards from the schoolhouse. The only remaining difficulty is dinner; for the clergyman
            cannot go so far, as this meal. A tavern-keeper was to see, if he could get a cook; in
            which case he would send a dinner to your lodgings. I shall settle with him to morrow,
            and can give him the information, with which Major Lenox has furnished me, respecting
            such a servant. I have the honor, sir, to be with the highest respect and sincere
            attachment yr mo. ob. serv.
          
            Edm: Randolph.
          
        